Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 4/8/2021. Applicant has amended independent claims 1 and 10; and canceled claims 5 and 9. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohms et al., EP 2378604.

Regarding claim 1, Ohms et al., teaches an accumulator cell (electrochemical cell; 0001) comprising: a cathode (0014) arranged at a first end of the cell; an anode (0023) arranged at a second end of the cell that is opposite to the first end (Fig. 1-3; electrode 9, sensor 7, electrolyte 3; an electrolyte (0023) arranged inside accumulator cell (Fig. 1-3; electrolyte 3, cell 2); and a sensor having at least two sensor electrodes (“at least one sensor”; 0025; 0050) and is completely surrounded by and in direct contact with the electrolyte except for end portions of the sensor electrodes which project outside of the electrolyte (Fig. 1-3; electrode 9, sensor 7, electrolyte 3; an electrolyte 3) (0023), wherein the sensor is arranged in a central portion of the accumulator cell (0025), and wherein the at least two sensor electrodes are operated in an electrical potential range (0027-0028) that protects the sensor and/or the sensor electrodes from corrosion by the electrolyte (0030), and accumulator cell, in which the sensor is arranged. Ohms et al., does not recite a lithium ion accumulator. 
However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention because Ohms teaches “one or more electrochemical cells of a battery” (0046), which would include a lithium ion accumulator. Regarding claim 2, Ohms et al., teaches a first sensor electrode is connected in the accumulator cell such that it is operated at an electric potential of the cathode (0036), and/or a second sensor electrode is connected in the accumulator cell such that it is operated at an electric potential of the anode (0036). Regarding claim 3, Ohms et al., teaches a first sensor electrode is coupled to the cathode and 
Regarding claim 4, Simpson et al., teaches a controller (0057-0058), wherein the controller is coupled to the sensor and configured to drive the sensor (0057-0058).Regarding claim 6, Ohms et al., teaches the at least two sensor electrodes are not protected within the electrolyte by a passive corrosion protection (0030).Regarding claim 7, Ohms et al., teaches the at least two sensor electrodes are wired in the accumulator cell (0050; 0061) such that they are operated in a potential range from greater than 1 mV to 1 V with respect to the electrolyte (0028).
Regarding claim 8, Simpson et al., teaches the sensor is a resistance sensor (0067-0068).
Regarding claim 10, Ohms et al., teaches a method for the manufacture and operation of an accumulator cell (electrochemical cell; 0001), the method comprising the acts of: arranging a sensor in an interior of the accumulator cell (0025) so that the sensor is directly exposed to electrolyte in the accumulator cell (0017; 0030); connecting sensor electrodes of the sensor to an anode and/or a cathode of the accumulator cell (0036); and operating the sensor electrodes in an electric potential range that protects against corrosion caused by the electrolyte (0030). Ohms et al., does not recite a lithium ion accumulator. 
However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention because Ohms teaches “one or more electrochemical cells of a battery” (0046), which would include a lithium ion accumulator.Regarding claim 11, Ohms et al., teaches the sensor electrodes are operated in a potential range from 1 mV to 1 V with respect to the electrolyte (0028).  Regarding claim 13, Ohms et al., teaches the controller is read wirelessly and/or through provided terminals (0063). Regarding claim 14, Ohms et al., teaches the potential range is 1 mV to 1 V (0028).
Regarding claim 15, Ohms et al., teaches the electric potential range is from 1 mV to 1 V (0028).

Response to Arguments
4.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727